Citation Nr: 1538832	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-02 427	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 USCA § 1151 for anemia.  

2.  Entitlement to compensation under the provisions of 38 USCA § 1151 for psychiatric disability.

3.  Entitlement to compensation under the provisions of 38 USCA § 1151 for a gastrointestinal disability, to include GERD and IBS.

4.  Entitlement to compensation under the provisions of 38 USCA § 1151 for a headache disability.

5.  Entitlement to compensation under the provisions of 38 USCA § 1151 for a sleep disability.

6.  Entitlement to an initial rating in excess of 40 percent for fibromyalgia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO in Lincoln, Nebraska.  

In May 2011 and March 2013, the Veteran testified at hearings before a Decision Review Officer (DRO) and a Veterans Law Judge who is no longer employed at the Board.  

In December 2014, the Board issued a decision remanding these matters as well as other matters that were part of the Veteran's appeal to the RO.  



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from January 1977 to December 1978.

2.	On September 1, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact 
      [CONTINUED ON NEXT PAGE]

or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


